IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 99-10643
                          Summary Calendar
                       _____________________

RICKY EUGENE MORROW,

                                               Petitioner-Appellant,

                              versus

GARY L. JOHNSON, Director,
Texas Department of Criminal
Justice, Institutional Division,

                                             Respondent-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 3:98-CV-2051
_________________________________________________________________
                         February 25, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Ricky Eugene Morrow appeals the district court’s denial of his

28 U.S.C. § 2254 petition.      Morrow contends that he received

ineffective assistance of counsel when he pleaded guilty to one

count of robbery and two counts of attempted murder and that the

district court erred in determining that his counsel was not

ineffective.

     Morrow first argues that his counsel was ineffective for

failing to inform him that the pleas could be used to impeach him

in his second capital murder trial.    Because this was a collateral

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
consequence of the pleas, the district court did not err in

determining that counsel was not ineffective for failing to so

advise Morrow.   See United States v. Banda, 1 F.3d 354, 365 (5th

Cir. 1993).

     Morrow alternatively argues that his counsel affirmatively

misled him by telling him that the pleas would have no adverse

consequences if a retrial was granted in his capital murder case.

The district court did not err in determining that Morrow failed to

rebut that state court’s finding on this issue by clear and

convincing evidence. See 28 U.S.C. § 2254(e)(1). Accordingly, the

judgment of the district court is

                                                  A F F I R M E D.




                                2